DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 7, 9, and 12 have been previously canceled. Claims 1-6, 8, 10-11, and 13-20 are pending in the application.

Response to Arguments
Applicant’s arguments, see pages 9-10, filed 4/1/2021, with respect to claims 1-6, 8, 10-11, and 13-20 have been fully considered and are persuasive.  The rejection of 1/7/2021 has been withdrawn. 

Allowable Subject Matter
Claims 1-6, 8, 10-11, and 13-20  allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
Watson et al. (US 2018/0034979 A1) hereinafter Watson and Wylde (US 2004/0178050 A1) hereinafter Wylde are the closest prior art of record. Watson discloses a remote startup system with a terminal and center server and Wylde discloses an engine ECU which canceled startup requests when the vehicle is moving. However, Watson nor Wylde anticipate or render obvious at least, “determining, by at .

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KURT P LIETHEN whose telephone number is (313)446-6596.  The examiner can normally be reached on Mon - Fri, 8 AM - 4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on (571)272-1196.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 





/K.P.L./Examiner, Art Unit 3747                                                                                                                                                                                                        
/JOSEPH J DALLO/Primary Examiner, Art Unit 3747